Filed 4/12/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 73







In the Matter of J.G.



Brian D. Grosinger, 

Morton County Assistant State’s Attorney, 		Plaintiff and Appellee



v.



J.G., 		Defendant and Appellant







No. 20100366







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Brian David Grosinger, Assistant State’s Attorney, 210 2nd Avenue Northwest, Mandan, N.D. 58554, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant; submitted on brief.

Matter of J.G.

No. 20100366



Per Curiam.

[¶1]	J.G. appeals from a district court order denying his petition for discharge from commitment as a sexually dangerous individual under N.D.C.C. ch. 25-03.3.  J.G. argues that the order denying his petition for discharge was clearly erroneous and not supported by sufficient evidence.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring